*446
ORDER

PER CURIAM.
Charles Whitney entered a plea of guilty to first degree robbery, acting with another, in violation of § 569.020 RSMo in November of 1984. Whitney’s plea was accepted and he was sentenced, pursuant to the plea agreement, to a term of twenty years in the Missouri Department of Corrections, to be served consecutively to a previously imposed federal sentence. After serving his federal sentence Whitney was delivered to the Missouri Department of Corrections at which time he timely filed a motion for post-conviction relief under Rule 24.035. Finding that all his allegations were either refuted by the record or would not entitle him to relief, even if true, the motion court denied Whitney a hearing on his claims of ineffective assistance of counsel. Whitney appealed, claiming that his counsel failed to investigate and advise him before his guilty plea; that he was mentally incompetent when he pled guilty; and that his counsel failed to inform him of a more lenient plea bargain offer.
We have reviewed the parties’ briefs and the record on appeal, including the motion court’s 34 page Findings of Fact, Conclusions of Law and Order. The judgment of the motion court is based on findings of fact that are not clearly erroneous. No error of law appears. A written opinion would serve no jurisprudential purpose.
The judgment of the trial court is affirmed pursuant to Rule 84.16(b).